Citation Nr: 1134231	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-18 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Samadani, Counsel




INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the RO.

In an October 2009 decision, the Board denied the Veteran's claim of service connection for PTSD.  

The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in April 2011, which vacated the October 2009 decision and remanded the matter to the Board.

The appeal is presently before the Board for action consistent with the instructions contained in the Memorandum Decision.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Court is remanding the present claim to the Board for further proceedings consistent with the Memorandum Decision.  

The Veteran asserts that his PTSD was the result of witnessing an accident in which a fellow soldier slipped off a tank into hydraulic sweepers, rotating him around and around several times, creating a terrible grinding and crunching noise when he was on a 30 day training exercise while in the HHC 1st Battalion, 13th Armor, 3rd Armor Division.  He reported that the incident occurred on April 20, 1983 and that the soldier involved in the accident was assigned to the HHC 1/13th Armor Division.  The Veteran did not remember the soldier's name.

In June 2006, the RO submitted a Request for Information.  In September 2008, the JSRRC Coordinator made a formal finding of a lack of information required to corroborate the stressful event described by the Veteran and that there was insufficient information to send to JSRRC and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration ("NARA") records.  

The Veteran was never notified of this finding or advised that he could submit alternative sources of evidence to corroborate his stressor.  Although the RO asked the Veteran for more specific information regarding his stressor in May 2006, at that time he was not advised of any alternative evidence that he could submit.  The Veteran was also not notified or advised of the September 2008 JSRRC coordinator's finding.  

Pursuant to 38 C.F.R. § 3.159(c)(3), agency decision-makers are directed to make efforts to obtain relevant military records, and if such records are not available, the claimant must be informed that such records were not available.  Id.  

Furthermore, such unobtainable records should be identified, an explanation as to what efforts were made to get those records, a description of what further action VA will take and notice that the Veteran is ultimately responsible for obtaining such records.  38 C.F.R. § 3.159(e); see also Washington v. Nicholson, 19 Vet. App. 362, 370-71 (2005) (explaining that VA failed to fully discharge its duty to assist because the Veteran was not adequately advised as to alternative forms of information and evidence that he could use to establish his claim).  

Since the Veteran was never advised that he had not provided sufficient information to perform a meaningful search to corroborate his alleged stressors and was never notified as to the alternative forms of information and evidence he could submit to establish his claim, the Court determined that remand was necessary so that VA could fulfill its duties to notify and assist.   

The Board has reviewed the record and finds that the Veteran should be notified of 
the September 2008 JSRRC Coordinator formal finding that a lack of information required to corroborate the stressful event described by the Veteran was insufficient to send to JSRRC and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration ("NARA") records.  

The Veteran should also be advised that he can submit alternative sources of evidence to corroborate his stressor.  

The Veteran also should then be afforded a VA examination to ascertain the nature and etiology of the any psychiatric disability.  The Veteran is hereby advised that failure to report to the scheduled examination may result in denial of the claim.  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran and death of an immediate family member.  Id.

If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility at which the examination is to take place.

Prior to arranging for the Veteran to undergo VA examination, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to his present claim.

The RO's notice letter to the Veteran should explain that he has a full one-year period to respond.  The RO should also request that the Veteran furnish all evidence in his possession, and ensure that its letter meets the notice requirements of Dingess/Hartman, 19 Vet App 473 (2006), as regards the five elements of a claim for service connection, as appropriate.

After providing the appropriate notice(s), the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization to obtain that evidence, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by VCAA. However, identification of the specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with VCAA and its implementing regulations.

Hence, in addition to the actions requested above, the RO should undertake any other development and/or notification action deemed warranted by VCAA prior to adjudicating the claims remaining on appeal.

In this regard, the Board points out, various documents suggest that the Veteran may have applied for Social Security disability benefits.  The record does not show, however, whether the Veteran actually submitted such a claim.

The RO should, accordingly, undertake any necessary action to attempt to determine whether the Veteran has applied for Social Security disability benefits are pertinent to his claim for service connection for PTSD.  If so, the RO should obtain copies of the Social Security Administration (SSA) decision(s) and the related records.  See Baker v. West, 11 Vet. App. 163 (1998).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should first send the Veteran a letter advising him of the information and evidence necessary to substantiate the remanded claim, as required by Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006).

The letter should also request that the Veteran provide the names, addresses, and approximate dates of treatment for all health care providers who treated him for the claimed disability.

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain copies of all records identified by the Veteran that are pertinent and not already associated with the claims file, including all VA treatment records.

The RO should also take appropriate steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's award or denial of Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The RO should send the Veteran a letter notifying him of the September 2008 JSRRC Coordinator formal finding that a lack of information required to corroborate the stressful event described by the Veteran was insufficient to send to JSRRC and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration ("NARA") records.  The Veteran should also be advised that he can submit alternative sources of evidence to corroborate his stressor.  

4.  After completing the requested development, the RO should undertake any further development warranted by the record.   This should include affording the Veteran a VA examination to determine whether his current diagnosis of PTSD, if any, is related to the verified stressor.  

The pertinent evidence in the claims file, along with a copy of this remand, must be made available to the examiner(s) for review.  Accordingly, the examiner(s) should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.

Based on the examination results, the examiner(s) is asked to address the following:

(a).  Does the Veteran have a current psychiatric disorder?  If yes, the examiner is asked to state the diagnosis(es).

(b).  If the examiner determines that the Veteran has a current diagnosis of PTSD, the examiner is asked to offer an opinion as whether it is at least as likely as not (i.e., there is a 50 percent probability or greater) that the diagnosis of PTSD is due to an in-service stressor.  The examiner is asked to explain the basis for the diagnosis and identify the specific in-service stressor(s) supporting the diagnosis.  

If the examiner does not diagnose PTSD, the examiner should explain why the Veteran does not meet the criteria for a diagnosis of PTSD and address the September 2005 psychological evaluation diagnosing PTSD.  

(c).  The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions should be provided.

5.  If the Veteran fails to report to the scheduled examination(s), the RO must obtain and associate with the claims file a copy of the notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the claim of service connection in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the remanded matter, but need take no further action unless otherwise notified. Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


